Title: To Thomas Jefferson from Hans Rodolph Saabÿe, 6 June 1793
From: Saabÿe, Hans Rodolph
To: Jefferson, Thomas


Copenhagen, 6 June 1793. He encloses an abstract of a section of a law, passed since his letter of 21 May, “extending the Priveledge of laying up Goods, without Obligation to pay the duty immediately, imposing on such Goods a Recognition of one ⅌ Ct.,” that is simultaneously advantageous to the Danish import trade and favorable to Americans trading here, who are thereby relieved of the high duties formerly imposed on them. He hopes this will increase American trade with this port and notes that commodities from America, like most other articles of trade, have been little in demand because of the recent reduction of credit and confidence among merchants. The restoration of peace would much improve commerce. He hopes that America will remain neutral; Denmark’s neutrality is advantageous to Danish trade and navigation. Despite the spilling of blood, the combined allied armies have so far failed to achieve their goal of restoring a government contrary to the wishes of the generality of the French nation. May this confusion enable mankind in the future to be governed more on the basis of rational equality and render posterity truly happy.

